Citation Nr: 0336097	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-00 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial rating higher than 
noncompensable for erectile dysfunction.

5.  Entitlement to an initial rating higher than 
noncompensable for hypertension.

6.  Entitlement to an initial rating higher than 
noncompensable for cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an April 2002 decision, the RO granted service connection for 
diabetes associated with herbicide exposure (Agent Orange).  
The RO subsequently issued a decision in July 2002 also 
granting service connection for erectile dysfunction, 
hypertension, and cataracts secondary to the diabetes from 
the herbicide exposure.  The RO assigned a noncompensable 
(i.e., 0 percent) rating for each of these additional 
conditions.  The veteran since has appealed for higher 
initial ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran also has appealed the RO's April and July 2002 
decisions, to the extent they denied his claims for service 
connection for a low back disability, a left elbow 
disability, and a bilateral knee disability.

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and his representative, if any, of the information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and any representative which specific portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In July 2001, the appellant was notified by letter of certain 
information concerning the development of medical evidence 
for his compensation claims.  But under the exacting standard 
announced in Quartuccio and Charles, the letter did not 
clearly specify the type of evidence needed to substantiate 
his claims, nor did it clearly delineate whose specific 
responsibility-his or VA's, it is for obtaining this 
supporting evidence.  And this must be done before deciding 
his appeal.

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO's July 27, 2001, letter informing the 
appellant about the process for obtaining medical evidence in 
support of his claims stated that he had 60 days (i.e., until 
September 27, 2001) from the mailing of that letter to 
provide additional evidence in support of his claims.  The 
60-day response period is invalid for the same reasons as the 
30-day response period that was invalidated in the PVA case.  


Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the decisions in PVA, 
Quartuccio, and Charles, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the appellant be notified, 
by letter, of any specific information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO also must indicate which portion 
of that information and evidence, if any, 
is to be provided by the appellant, and 
which portion, if any, the Secretary will 
attempt to obtain on his behalf.  The 
veteran must be notified that he has a 
full year to respond to this notice, and 
that no action will be taken on his 
claims absent a written waiver waving any 
time limitation set forth in 38 U.S.C.A. 
§ 5103.

2.  Then readjudicate the claims in light 
of any additional evidence obtained, and 
after ensuring that the provisions of the 
VCAA have been completely fulfilled.  If 
any benefit sought on appeal is not 
granted, send the appellant and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




